188 F.2d 968
Jessie I. SCHUYLER, Ancillary Executrix of the Estate of Earl Carroll, Deceased, Appellant,v.UNITED AIR LINES, Inc., a Delaware Corporation.
No. 10412.
United States Court of Appeals Third Circuit.
Argued May 10, 1951.
Decided May 16, 1951.

Appeal from the United States District Court for the Middle District of Pennsylvania; Albert L. Watson, Judge.
Douglas N. Sharretts, Baltimore, Md. (Guy E. Ward, Beverly Hills, Cal., Ralph P. Needle, Scranton, Pa., on the brief), for appellant.
Owen B. Rhoads, Philadelphia, Pa. (Arthur E. Newbold, III, Philadelphia, Pa., Eugene Nogi, Scranton, Pa., Barnes, Dechert, Price, Myers & Clark, Philadelphia, Pa., Nogi, O'Malley & Harris, Scranton, Pa., on the brief), for appellee.
Before MARIS, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
On this appeal the plaintiff complains of the refusal of the district court to grant her a new trial, the jury having rendered a verdict for the defendant on the former trial. In a most careful opinion Chief Judge Watson of the district court considered all the plaintiff's contentions and concluded that the motion should be denied. 94 F.Supp. 472. We find ourselves in complete accord with his reasoning and conclusions and need add nothing to what he has so well said.


2
The judgment will be affirmed.